                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                              CASE NO. 5:21-CV-00166-M

 CLINTON BRINSON,                    )
                         Plaintiff,  )
                                     )
 V.                                  )
                                     )                               ORDER
 ALICE LOUISE WAL TON, SAMUEL        )
 ROBSON WAL TON, and JAMES CARR      )
 WALTON,                             )
                         Defendants. )


       This matter is before the court on Defendants ' Motion to Consolidate [DE-10] and Motion

for Extension of Time to Reply to Plaintiffs Response in Opposition to Motion to Dismiss [DE-

17]. For the reasons that follow both motions will be granted.

       If actions before the court involve a common question of law or fact, the court may

consolidate the actions. Fed. R. Civ. P. 42(a)(2). Decisions regarding consolidation are

discretionary. Campbell v. Boston Sci. Corp., 882 F.3d 70, 74 (4th Cir. 2018). Defendants seek to

consolidate this matter with the action captioned Brinson v. Brosnan, Case No . 5:21-CV-00151-

M, based on the contention that the both cases-filed separately by pro se Plaintiff in state court

and thereafter removed to this court-advance claims stemming from Plaintiff's employment as a

Security Officer for Brosnan Risk Consultants, Ltd. assigned to work at Walmart stores in Raleigh

and Durham, North Carolina, and Plaintiff's subsequent termination. Plaintiff did not file a

response to this motion. The court does not foresee a risk of prejudice or confusion in consolidating

two nearly identical complaints filed by the same pro se Plaintiff against seemingly related

Defendants. The court finds that administering the cases separately would only result in

inefficiency. Based on the Defendants' representations, the lack of opposition by the Plaintiff, and
in the court's discretion, the request for consolidation is GRANTED with Brinson v. Brosnan, Case

No. 5 :2l-CV-00151-M being designated as the lead case. In light of the consolidation, the parties

are ORDERED to withdraw any pending motions that no longer require a court order within two

weeks of the entry of this order.

        The court may, for good cause, extend the time when an act must be done, if the request is

made before the original time expires. Fed. R. Civ. P. 6(b)(l)(A). For good cause shown,

Defendants' request for an extension of time is GRANTED. Defendants shall reply to the

Plaintiffs response' to the motion to dismiss within twenty-one (21) days from the date of the

entry of this order.

        SO ORDERED this the          zi-tfayof May, 2021.

                                                  a1 [_ &~.
                                                    RICHARD E. MYERS II
                                                    CHIEF UNITED STATES DISTRICT JUDGE
                                                                                              7E




1
 The court notes for the record that Plaintiffs response [DE-15] was mailed and filed after the deadline to do so
expired. A letter informing the Plaintiff of the deadline was sent to him on April 19, 2021 [DE-13] .



                                                       2
